Citation Nr: 0732080	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  02-17 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an effective date prior to November 28, 1997, 
for a total disability rating due to individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
September 1952 and from January 1957 to March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Fargo, North Dakota.  

In a decision, rendered in December 2003, the Board denied 
the veteran's claim of entitlement to an effective date prior 
to November 28, 1997, for TDIU.  The veteran disagreed with 
that decision and filed a timely appeal with the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2004, following a joint motion remand by the veteran 
and VA, the Court vacated the Board's decision and remanded 
the case to the Board for compliance with instructions in the 
joint motion.  The veteran subsequently disagreed with the 
Board's May 2005 decision, and in a March 2007 order, the 
Court vacated and remanded the May 2005 decision.  


FINDINGS OF FACT

1.  The Fargo RO received the veteran's application for 
increased compensation based on individual unemployability on 
November 28, 1997.

2.  Service connection is in effect for the following 
disabilities: a herniated nucleus pulposus at L4-5, evaluated 
as 40 percent disabling, effective June 1, 1989; headaches, 
evaluated as 30 percent disabling, effective November 28, 
1997; cervical myositis, evaluated as 10 percent disabling, 
effective November 28, 1997; tinnitus, evaluated as 10 
percent disabling, effective November 11, 1996; a granuloma 
of the left lung, evaluated as 10 percent disabling, 
effective November 28, 1997; a deformity of the duodenal cap, 
evaluated as 10 percent disabling, effective April 1, 1975; 
bilateral hearing loss disability, evaluated as 
noncompensable, effective April 1, 1975; and a perforated 
left tympanic membrane, evaluated as noncompensable, 
effective April 1, 1975.

3.  There is no competent evidence of unemployability, 
related to service-connected disability, during the period 
from November 1996 to November 1997.





CONCLUSION OF LAW

The criteria for an effective date earlier than November 28, 
1997, for the grant of TDIU have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that a letter dated in June 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  
This letter advised the veteran what information and evidence 
was needed to substantiate a claim for an earlier effective 
date for TDIU and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The Board notes that the June 2002 letter was sent to the 
veteran after the April 2002 rating decision.  However, to 
the extent that the notice was not given prior to the initial 
adjudication of the claim in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice provided to the veteran in June 2002 fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an October 2002 statement of the case was 
provided to the veteran.  See Pelegrini II, supra; Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
it appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any 
outstanding evidence (that has not been sought by VA) which 
could be used to support the issue of entitlement to an 
effective date prior to November 28, 1997 for a grant of 
TDIU.  Although the veteran requested that VA obtain the 
veteran's Vocational Rehabilitation folder, a June 2002 
letter from VA indicates that such folder has been destroyed 
and the records were no longer available.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Applicable criteria provide that the effective date is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if application is 
received within one year from such date, otherwise, the date 
of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2); see Hurd v. West, 13 Vet. App. 449 (2000) (a 
TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim). 

Consideration of TDIU is appropriate where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

Historically, the Board notes that on November 28, 1997, the 
RO received a letter from the veteran stating that he would 
like to file an application for individual unemployability.  
By rating decision dated in April 2002, the RO granted TDIU 
effective November 28, 1997.

In view of the foregoing, to award TDIU benefits earlier than 
that date established by the RO, it is necessary to determine 
when a claim for that benefit may have been received and when 
it may have been factually ascertainable there was an 
increase in disability to warrant TDIU benefits.  "Claim" 
is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
laws administered by VA from a claimant may be considered an 
informal claim.  Such an informal claim must identify the 
benefits sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. 
§ 3.155(a).  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  Id.  

The November 2004 joint motion states that the correct 
analysis for the assignment of an earlier effective date is 
found in Hazan v. Gober, 10 Vet. App. 511 (1997).  That is, 
the Board must consider all the evidence and determine the 
earliest possible date that it became factually ascertainable 
than an increase in disability had occurred such that the 
veteran was unemployable.  If that date occurred during the 
year prior to the veteran filing his claim, that date should 
be assigned as the effective date.  If it was so 
ascertainable more than year before the date of the veteran's 
application, the Board must determine whether the language 
"within one year from such date" in section 5110(b)(2) 
permits or precludes the assignment of an earlier effective 
date and provided a statement of reasons or bases for such 
determination.

A review of the evidence discloses that the RO received the 
veteran's initial claim of entitlement to TDIU in December 
1984.  In January 1985, the RO denied that claim.  The 
veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate the appellate process.  
Accordingly, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 4005(c) (1982); 
38 C.F.R. § 19.192 (1984).

In 1993, the Social Security Administration (SSA) granted the 
veteran disability benefits as a result of two disabilities.  
The primary diagnosis was post-laminectomy syndrome, which 
was a service-connected disability; however, the secondary 
diagnosis, hypertension, was not.  Then, as now, the 
existence or degree of nonservice-connected disability was of 
no force or effect when considering the possibility of a 
grant of TDIU for VA purposes.  38 C.F.R. § 4.16(a) (1992).  
Moreover, the veteran did not meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).  While he had a 40 percent 
evaluation for his service-connected back disability, he did 
not have sufficient additional disability to bring the 
combined rating to 70 percent or more.  Finally, the Board 
notes that the veteran did not file a claim with VA for 
consideration of TDIU.  However, even if he had filed such a 
claim, it cannot be said that he would have met VA standards 
to support the assignment of TDIU.  While relevant, decisions 
of the SSA are not binding on VA.  Massors v. Derwinski, 2 
Vet. App. 181, 188 (1992).  In any event, the veteran did not 
file a claim for TDIU until November 28, 1997.

The veteran suggests that because the SSA considered him 
disabled during the year prior to November 28, 1997, the 
effective date of his TDIU should revert to at least November 
28, 1996.  Although the law and regulations clearly state 
that the effective date of a TDIU may be assigned up to a 
year prior to the date the veteran filed his claim, it must 
be factually ascertainable that the onset of TDIU occurred 
during that year.  In this case, however, the evidence does 
not show that under VA standards, the veteran became 
unemployable during the year between November 28, 1996, and 
November 28,1997.  38 U.S.C.A. § 5110(b)(2); Hurd v. West, 13 
Vet. App. 449, 451-52 (2000); See also Harper v. Brown, 10 
Vet. App. 125 (1997).  

The facts in Hurd, are very similar to the facts of this 
case.  In Hurd, the veteran obtained Social Security 
disability benefits many years prior to filing his claim for 
TDIU in April 1992.  The veteran also claimed that the 
effective date of his TDIU should be retroactive to the 
effective date of his award of Social disability benefits.  
The veteran submitted a copy of his Social Security decision 
after he filed his claim with the VA.  The Court noted that 
even assuming that such evidence demonstrated that TDIU would 
have been warranted, the veteran's application would have had 
to have been received within one year of the date of the 
increase in disability in order to obtain an earlier 
effective date.  Since it wasn't, the claim for an earlier 
effective date for TDIU was denied.  

The November 2004 joint motion attempts to distinguish Hurd 
by noting that in Hurd the veteran filed a claim for TDIU in 
1992 but did not submit a copy of his Social Security 
decision until 1996.  Except for the dates, that scenario is 
exactly what has happened in the veteran's appeal.  While not 
dispositive, the Board finds Hurd applicable in this case.  
Parenthetically, it should be noted that the Court's decision 
in Hurd was issued well after that in Hazan yet did not 
mention Hazan.

In reviewing the record, the only evidence on file which 
reflects treatment or evaluation of the veteran during and/or 
relating to the year prior to his claim for TDIU, are VA 
outpatient records, dated from February to October 1997 and 
the report of a VA audiologic examination in June 1997.  Such 
records are from the VAMCs in Miles City, Montana, and Fargo, 
North Dakota, and are included with the veteran's Social 
Security records.  They show problems with hypertension, a 
foot rash, frequent urination, hypertriglyceridemia, 
hyperlipidemia, a sensorineural hearing loss, tinnitus, gum 
soreness, constipation, diverticulosis, and benign prostatic 
hypertrophy.  Of those problems, the only service-connected 
disabilities are hearing loss and tinnitus (February and 
April 1997).  In February 1997, the veteran's service-
connected low back disability was noted by history but was 
not treated or evaluated.  In any event, despite such 
treatment and evaluation, there were no findings that the 
veteran was unemployable as a result of any of his service-
connected disabilities.  

The initial findings that the veteran was unemployable due 
solely to service-connected disability were recorded during 
VA examinations in April and May 2001.  Those findings were 
based on the level of impairment cause by his low back 
disability and headaches.  Indeed, as a result of those 
examinations, the veteran received increased schedular 
ratings for his service-connected headaches, cervical 
myositis, and granuloma of the left lung.  Such increases 
were effective November 28, 1997, and allowed the veteran to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  Although the April and May 2001 VA examination 
reports provide the basis for the veteran's increased 
evaluations and the grant of TDIU benefits, the Board 
observes that neither of these reports specifically indicates 
that the veteran's service-connected headaches and/or low 
back rendered him unemployable in the period from November 
1996 to November 1997 or that there was any increase in these 
disabilities during this period.  Rather, the May 2001 
examination report indicates that employment for the veteran 
is doubtful given the current symptomatology associated with 
his service-connected headaches and low back disability.

Since competent evidence of the veteran's unemployability due 
to increased severity in service connected disabilities under 
VA standards is not present relating the year prior to filing 
his claim, the effective date of the grant of TDIU became the 
date of his claim.  There is simply nothing in the facts of 
this case or in the applicable law and regulations which 
would support the assignment of an effective date earlier 
than November 28, 1997 for the assignment of the veteran's 
TDIU rating.  Accordingly, the appeal is denied.

In arriving at this decision, the Board has considered the 
representative's request for a retrospective examination to 
determine if the veteran was unemployable during the year 
prior to the receipt of his claim for TDIU.  VA examinations 
are authorized when the medical evidence accompanying a claim 
for disability compensation or pension is not adequate for 
rating purposes.  38 C.F.R. § 3.326(a) (2007).  In this case, 
however, the evidence is adequate for rating purposes.  There 
is simply no competent evidence which shows that between 
November 28, 1996, and November 28, 1997, the veteran became 
unemployable as a result of his service connected 
disabilities.  

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, the Board has 
considered the possibility of referring this case to the 
Director, Compensation and Pension Service, for extra-
schedular consideration for the year prior to November 28, 
1997.  38 C.F.R. § 3.321(b)(1) (2007).  However, the record 
during that time does not show that the veteran was 
unemployable by reason of service-connected disabilities.  As 
noted above, his unemployment during that time was due to a 
combination of service-connected disability and non-service-
connected disabilities.  Absent competent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1).  38 C.F.R. § 4.16(b) (2007).




ORDER

Entitlement to an effective date prior to November 28, 1997, 
for TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


